Sykes, P. J.,
delivered the opinion of the court.
This is a, proceeding instituted by the state, on the relation of the district attorney, to seize, have condemned, and sold, an automobile in' which intoxicating liquors had been transported. The proceeding is instituted under chapter 189, Laws of 1918 (section 2163e, Supplement to Hemingway’s Code).
The West Barnes Motor Company, appellant, filed a claimant’s issue in the circuit court. The facts were then agreed upon. These facts show that in Mobile, Ala., the appellant company sold the automobile in question to one Tanner. Part of the purchase price was paid in cash, and notes given for the balance. Title was retained in the vendor until these notes were paid. The balance due vendors is more than the value of the car. At the time of the sale the vendors thought Tanner a suitable and proper person to own an automobile and had no idea that it would ever be used for transporting intoxicating liquors, and knew nothing of this fact until the car was seized in Jackson. They exercised good faith in the sale of the car.
On this agreed statement of facts the circuit court rendered judgment in favor of the state, from which judgment this appeal is prosecuted.
This act and the one which it amended have been construed by this court in the cases of Aldinger v. State, 115 Miss. 314, 75 So. 441, and Vance v. State (Miss.), 93 So. *23881. It is not the purpose, and these laws do not deprive, persons of their property rights in an automobile used in violation of this act, when the owner 'does not know and is not charged with knowledge of the fact that the car is being used or will be used for the transportation of intoxicating liquors. The judgment of the lower court is reversed, and judgment rendered here in -favor of the claimant.

Reversed, and judgment here..